IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 IN RE: ESTATE OF MICHAEL J.                  : No. 736 MAL 2017
 EASTERDAY, DECEASED                          :
                                              :
                                              : Petition for Allowance of Appeal from
 PETITION OF: MATTHEW M.                      : the Order of the Superior Court
 EASTERDAY                                    :

 IN RE: ESTATE OF MICHAEL J.                  : No. 740 MAL 2017
 EASTERDAY, DECEASED                          :
                                              :
                                              : Cross Petition for Allowance of Appeal
 CROSS PETITION OF: COLLEEN A.
                                              : from the Order of the Superior Court
 EASTERDAY                                    :


                                        ORDER



PER CURIAM

      AND NOW, this 17th day of April, 2018, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issue for consideration is as follow:


      (1)    Did the Superior Court decision deviate from well-established
             principles of statutory construction when the lower court held that
             the General Assembly intended to incorporate the thirty-day
             procedural requirement of Pa.R.C.P. 1920.42(b), with regard to
             the filing of affidavits of consent in divorce actions, into 20
             Pa.C.S. § 6111.2, where the language of section 6111.2 is clear
             and unambiguous and does not contain such time limitation?
      The Cross Petition for Allowance of Appeal is granted. The issue,
rephrased for clarity is:

      (2)   Under an employee benefit plan governed by the Employee
            Retirement Income Security Act, 29 U.S.C. §§ 1001-1461, after
            a plan administrator distributes funds to the named beneficiary
            in accordance with the plan documents, can an estate attempt to
            recover those funds directly from the beneficiary pursuant to a
            contractual waiver of those benefits contained in a proper
            settlement agreement?




                      [736 MAL 2017 and 740 MAL 2017] - 2